Name: Commission Regulation (EEC) No 3487/81 of 7 December 1981 amending for the second time Regulation (EEC) No 1842/81 laying down detailed rules for implementing Regulation (EEC) No 1188/81 relating to general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  trade policy;  beverages and sugar
 Date Published: nan

 No L 352/ 18 Official Journal of the European Communities 8 . 12. 81 COMMISSION REGULATION (EEC) No 3487/81 of 7 December 1981 amending for the second time Regulation (EEC) No 1842/81 laying down detailed rules for implementing Regulation (EEC) No 1188/81 relating to general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages HAS ADOPTED THIS REGULATION : Article 1 Article 17 of Regulation (EEC) No 1842/81 is hereby replaced by the following : 'Article 17 For the purposes of Article 16 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (1), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Articles 16 (6) and 24 thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1842/81 (4), as amended by Regulation (EEC) No 3237/81 (5), lays down the procedure for granting refunds on cereals exported in the form of certain spirituous beverages ; Whereas the most recent information available to the Commission is that the definitions in Article 17 of Regulation (EEC) No 1842/81 do not take proper account of existing practices in Member States producing whisky ; whereas the Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, (a) grain whisky" means whisky made from 1 5 % barley or an equivalent quantity of malt and 85 % cereals ; (b) "malt whisky" means whisky made exclusively from malt ; (c) "Irish whiskey, category A" means whisky obtained from malt and cereals, the malt content being less than 30 % ; (d) "Irish whiskey, category B" means whisky made from barley and malt, with at least 30 % malt ; (e) the percentage of the various types of cereals used in the manufacture of the spirituous bever ­ ages referred to in Article 13 (2) shall be deter ­ mined taking account of the total quantities of the various types of cereals employed for the manufacture of the spirituous beverages referred to in Article 2 of Regulation (EEC) No 1188 /81 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 198 , 20 . 7 . 1981 , p . 2. (3) OJ No L 121 , 5. 5. 1981 , p . 3 . (4) OJ No L 183, 4. 7 . 1981 , p . 10 . (5) OJ No L 325, 13 . 11 . 1981 , p . 25 .